Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 02/08/2021.  Claims 1-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for indicating frequency and time domain resources in communication systems with multiple transmission points, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to method, comprising: determining, by a first network device comprising a processor, a first transmission resource to use for transmission of a signal to a user device by a second network device; determining, by the first network device, a second transmission resource to use for the transmission of the signal to the user device by the second network device; determining, by the first network device, that the first transmission resource and the second transmission resource comprise a same transmission resource; and communicating, by the first network device, to the user device: a value corresponding to the first transmission resource, and an indication that the first transmission resource and the second transmission resource comprise the same transmission resource.
The prior art of record, also does not teach or suggest the system as recited in claim 11 comprising: a processor; and a memory that stores executable instructions that, when executed by the identifying a first transmission resource to use for transmission of a signal to a user device, identifying a second transmission resource to use for the transmission of the signal to the user device, and communicating, to the user device: a value corresponding to the first transmission resource, and an indication that the first transmission resource and the second transmission resource comprise the same transmission resource.
The prior art of record, also does not teach or suggest the system as recited in claim 17 comprising a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations, comprising: receiving a value from a network node device corresponding to a first transmission resource to use for receipt of a signal from the network node device, wherein the value was generated based on a comparison, by the network node device, of the first transmission resource and a second transmission resource to use for transmission of the signal to the user equipment by the network node device, and wherein the second transmission resource was determined by the network node device independently from the first transmission resource; and receiving the signal from the network node device by employing the first transmission resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631